Citation Nr: 0718334	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 decision of the RO in Boston, 
Massachusetts.


FINDING OF FACT

Although he had relevant complaints in service, the medical 
evidence of record does not show the veteran has a current 
bilateral knee disorder; the VA examiner who evaluated his 
knees in October 2003, specifically to make this 
determination, indicated there was no diagnosis because there 
was no pathology on his evaluation of the veteran's knees to 
render a diagnosis.


CONCLUSION OF LAW

A chronic bilateral knee disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).



In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of a 
letter dated September 2003.  This letter specifically told 
him that VA needed specific information regarding his claimed 
disorder, both in terms of any incidents during service that 
may have precipitated it and a diagnosis, and that if he had 
any additional information or evidence that would support his 
claim he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
September 2003 letter was sent prior to the initial 
adjudication in March 2004.  And in the April 2005 statement 
of the case (SOC), the claim was readjudicated based on any 
additional evidence that had been received since the initial 
rating decision in question.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even if there was 
no pre-decisional notice, going back and readjudicating the 
claim once the notice is provided, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).



The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap 
v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, as mentioned, the veteran was provided 
notice of the type of information and evidence needed to 
substantiate his claim.  He was not provided, however, 
Dingess notice concerning the downstream disability rating 
and effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for service connection, so these downstream 
disability rating and effective date elements are moot.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any errors in a VCAA notice, for any of the elements of that 
notice, are presumed to be prejudicial unless rebutted by 
VA).  

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal - to 
the extent the evidence mentioned is available.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran with his 
claim, and that no further action is necessary to meet the 
requirements of the VCAA.

Factual Background

The veteran's service medical records (SMRs) show that in a 
June 1993 report of medical examination for his enlistment 
into the military, his lower extremities were clinically 
evaluated as normal.  In a corresponding report of medical 
history, he checked the "no" boxes when asked if he ever 
had a "trick" or locked knee, arthritis, or bone, joint or 
other deformity.  He began serving on active duty in 
June 1994.  In a March 1998 report of medical assessment, he 
indicated that while on active duty he had injured his knees 
but did not seek treatment.  The health care provider 
commented that the veteran experienced swelling in his knees 
after "humps" and running.  In an April 1998 report of 
medical examination, his lower extremities were again 
clinically evaluated as normal.  In the accompanying report 
of medical history, he again denied problems with a 
"trick" or locked knee, but noted that he had experienced 
swollen or painful joints.  It was again indicated by an 
examining physician that swelling occurred in both knees 
after the veteran completed "humps."  His military service 
ended in June 1998.

In October 2003, the veteran was afforded a VA examination in 
connection with his then recent claim for service connection, 
which was arranged by QTC Medical Services.  He noted that an 
injury to his knees had occurred while on active duty.  He 
complained of constant bilateral knee pain along with 
occasional swelling and aching.  He denied complete 
incapacitation but noted some functional impairment in terms 
of decreased work performance.  However, his knee disorder 
did not result in any time lost from work.  In terms of a 
diagnosis, the examiner stated that the veteran had claimed a 
bilateral knee condition, but that there was no diagnosis 
because there was no pathology to render a diagnosis.

As part of that examination, the veteran also had X-rays 
taken of his knees, but they also showed no evidence of acute 
injury or bony change in either knee.



Following that October 2003 examination, the examiner was 
asked by the RO to elaborate on his findings.  Specifically, 
the RO asked whether the signs of abnormal weight bearing, 
including callosities located on the veteran's left foot 
(which were reported in the physical findings during that 
evaluation) had any relationship to his bilateral knee 
condition.  The examiner indicated there was no relationship 
between the veteran's callosities and a bilateral knee 
condition.


Service Connection - In General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes there is a current diagnosis 
of the condition claimed; in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).



Analysis

Although the veteran had relevant complaints referable to his 
knees while on active duty in the military (including of 
swelling after prolonged physical activity), there is no 
medical evidence indicating any disease or injury in service 
resulted in chronic - meaning permanent, residual 
disability.  The October 2003 VA QTC examiner was unable to 
elicit any objective pathology during his clinical evaluation 
of the veteran's knees on which to render an actual 
diagnosis, so none was made.  Mere pain, alone, for example, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

As alluded to, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosed bilateral 
knee disorder, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since the 
veteran is a layman, he does not have the necessary medical 
training and expertise to provide this requisite diagnosis, 
himself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
And since, for these reasons and bases, the preponderance of 
the evidence is against his claim, there is no reasonable 
doubt to resolve in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for a bilateral knee 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


